     Case 4:18-cv-00123 Document 280 Filed on 08/10/20 in TXSD Page 1 of 3




                                 CAUSE NO. 4:18-cv-00123

UNITED STATES OF AMERICA, THE                 §
STATE OF TEXAS, THE STATE OF                  §
COLORADO, THE STATE OF                        §
INDIANA, THE STATE OF IOWA, THE               §
STATE OF MINNESOTA, THE STATE                 §
OF NEW MEXICO, THE STATE OF                   §
TENNESSEE, THE STATE OF                       §
WASHINGTON, EX REL. HICHEM                    §                          NO. 4:18-CV-00123
CHIHI                                         §
                                              §
V.                                            §
                                              §
CATHOLIC HEALTH INITIATIVES;                  §
ET AL.                                        §

                 NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

       Please take notice that the undersigned attorney is entering an appearance in the above-

styled and numbered cause as co-counsel of record (along with the attorney-in-charge, Frank N.

Luccia), for Defendants, Navneet Singh, M.D., Kidney and Hypertension Consultants, Kidney

Associates, Greater Houston Gastroenterology, and Isaac Raijman, M.D. (collectively

“Defendants”):

                                  Lauren M. Virene
                                  SBN 24087980
                                  SDBN 2166180
                                  lvirene@luccia-evans.com
                                  Luccia & Evans, LLP
                                  8 Greenway Plaza, Suite 1450
                                  Houston, Texas 77046
                                  (713) 629-0002 / Fax (713) 629-0004

       Defendants respectfully request that the above attorney be added to the docket in the

above-entitled case and be included on all correspondence and service lists. Please provide

copies of all correspondence, pleadings or other documents in this case to both Mr. Luccia and

Ms. Virene going forward. Mr. Luccia remains lead counsel and attorney-in-charge for
     Case 4:18-cv-00123 Document 280 Filed on 08/10/20 in TXSD Page 2 of 3




Defendants.

         DATED this the 10th day of August, 2020.

                                           Respectfully submitted,

                                           LUCCIA & EVANS, L.L.P.

                                           By /s/ Frank N. Luccia
                                              Frank N. Luccia
                                              SBN 12664400
                                              SDBN 10384
                                              fnluccia@luccia-evans.com
                                              Lauren M. Virene
                                              SBN 24087980
                                              SDBN 2166180
                                              lvirene@luccia-evans.com
                                              8 Greenway Plaza, Suite 1450
                                              Houston, Texas 77046
                                             (713) 629-0002 / Fax (713) 629-0004

                                           ATTORNEYS FOR DEFENDANTS
                                           NAVNEET SINGH, M.D., KIDNEY AND
                                           HYPERTENSION CONSULTANTS, KIDNEY
                                           ASSOCIATES, GREATER HOUSTON
                                           GASTROENTEROLOGY, AND ISAAC
                                           RAIJMAN, M.D.




Page 2
     Case 4:18-cv-00123 Document 280 Filed on 08/10/20 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that, on August 10, 2020, I caused to be electronically submitted the
foregoing document with the clerk of court for the U.S. District Court, Southern District of
Texas, Houston Division using the electronic case file system of the court. I hereby certify that I
have caused all of the record to be electronically served via the Court’s CM/ECF system.



                                             By /s/Lauren M. Virene
                                                   Lauren M. Virene




Page 3
